     Case 5:19-cv-01836-AMM-SGC Document 17 Filed 09/30/20 Page 1 of 4                      FILED
                                                                                   2020 Sep-30 PM 04:12
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION
GARY LEE WILBOURN,                         )
                                           )
       Petitioner,                         )
                                           )
v.                                         )    Case No. 5:19-cv-01836-AMM-SGC
                                           )
DEBORAH TONEY, et al.,                     )
                                           )
       Respondents.                        )

                           MEMORANDUM OPINION
      The magistrate judge entered a report on July 14, 2020, recommending the

court deny Gary Lee Wilbourn’s petition for a writ of habeas corpus as untimely.

(Doc. 13). The magistrate judge further recommended the court deny a certificate

of appealability. (Id. at 9-10). On September 23, 2020, Wilbourn filed objections

to the report and recommendation. (Doc. 16).

      In his objections, Wilbourn restates his position that his untimeliness is

attributable to his appellate counsel’s delay in notifying him the criminal appellate

court had affirmed his convictions, as well as the delay he experienced in receiving

the court record. (Id. at 2, 5). According to Wilbourn, it was not until August 15,

2016, after he filed a bar complaint against his appellate counsel, that counsel

notified him the Alabama Court of Criminal Appeals had affirmed his convictions.

(Doc. 1 at 37-38, 54-56; Doc. 6 at 1-2). Wilbourn further asserts it took an additional

two months, or until approximately October 15, 2016, for him to receive a copy of
                                          1
     Case 5:19-cv-01836-AMM-SGC Document 17 Filed 09/30/20 Page 2 of 4




the court record. (Doc. 6 at 2). However, under 28 U.S.C. § 2244(d)(1)(A),

Wilbourn had until January 2017 to file a federal habeas petition. (Doc. 13 at 6).

Even taking into consideration appellate counsel’s delay in notifying Wilbourn his

appeal had been denied, as well as the delay Wilbourn experienced in receiving the

court record, Wilbourn does not allege in his petition or objections what attempts he

made to file a timely federal habeas petition between October 2016 and January

2017, or what extraordinary circumstances prevented him from doing so. See Dodd

v. United States, 365 F.3d 1273, 1283 (11th Cir. 2004) (holding prisoner failed to

show he acted with reasonable diligence where he did not present any evidence

showing what efforts he undertook to attempt to timely seek federal habeas relief).

Accordingly, Wilbourn is not entitled to equitable tolling.

      To the extent Wilbourn alleges he is actually innocent as a means to overcome

the expiration of the statute of limitations, he has not identified any “new evidence”

that was previously unavailable to him at the time of his trial to support a claim of

actual innocence. See McQuiggin v. Perkins, 569 U.S. 383, 386 (2013) (holding

actual innocence, if proved, serves as a gateway allowing a habeas petitioner to

overcome a procedural bar or expiration of the statute of limitations); Schlup v. Delo,

513 U.S. 298, 324, 329 (1995) (a successful actual-innocence gateway claim

requires a petitioner to support his allegations of constitutional error “with new




                                          2
     Case 5:19-cv-01836-AMM-SGC Document 17 Filed 09/30/20 Page 3 of 4




reliable evidence” that was not presented at trial). Thus, the “actual innocence”

exception does not apply to overcome the one-year statute of limitations.

      After careful consideration of the record in this case, including the magistrate

judge’s report and Wilbourn’s objections thereto, the court OVERRULES

Wilbourn’s objections, ADOPTS the report of the magistrate judge, and ACCEPTS

her recommendation. In accordance with the recommendation, the court denies

Wilbourn’s petition for a writ of habeas corpus as untimely.

      This court may issue a certificate of appealability “only if the applicant has

made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To make such a showing, a “petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong,” Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that “the

issues presented were adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 323 (2003) (internal quotations omitted). The

court finds Wilbourn has failed to make the requisite showing. Therefore, the court

denies a certificate of appealability.

      The court will enter a separate Final Judgment.




                                          3
Case 5:19-cv-01836-AMM-SGC Document 17 Filed 09/30/20 Page 4 of 4




DONE and ORDERED this 30th day of September, 2020.



                           _________________________________
                           ANNA M. MANASCO
                           UNITED STATES DISTRICT JUDGE




                                4
